Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 7/24/2019. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

All claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In particular it is indefinite and the examiner did not understand:
extract, based on information input from a user, at least two determination conditions from the determination conditions stored in the storage, and generating the rule composed of combination of the extracted determination conditions; and  
output information regarding the generated rule.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Examiner has 112 concern with all the claims she is just discussing some of the issues here to give a flavor for the concerns.  
In English in the context of a trading systems 
a “condition” is typically a market condition – it is an external force 

Examiner believes the “two determined conditions” are like 2 rules or 2 parameters 
That are then used together in an algebraic formula together 
Such trader wants to set up 
Volume change > x and 
Rate of change > Y 
Although once again not sure figure 2 is a good translation 
Such as item 2 “rate of change” would more accurately be “price change rate” as opposed to item 4 “volume rate change”  
Examiner is unsure what “change in rate of change is” perhaps “% of price change” or “cross” perhaps another mathematical term.  They also are in different units so not all S.  There is a lot of very confusing and poorly translated description in this application.  
The examiner is not going to re-write into proper English the specific and claims but that example should give one a sense of the issues in this case that need to be addressed.  
Regarding: 
output information regarding the generated rule.  
what are you outputting ? are you outputting a rule like 
Volume change > x and Rate of change > Y 
Or are you outputting trading suggestions ?  
It is unclear what is being done.  

Re claim 2: see claim 1 + 
wherein the processing device is further configured to:
cause a device capable of input and output to present identifiers of types of the determination conditions and to receive selection of an identifier from a user of the determine, for each identifier selected by the user, a value of a parameter being to be used for a determination condition whose type is identified by the identifier; and
extract, as the determination condition that composes the rule, the determination condition that corresponds to the determination condition whose type is identified by the identifier selected by the user and that uses the determined value of the parameter.
What is a “type” 
What is an example of a type ? 
Is this the items in figure 2 ? 
Re claim 5: see claim 1 + 
wherein the processing device is further configured to:
in determining the value of the parameter, randomly determine the value of the parameter within a defined range.
What is the “value of the parameter” and you are “randomly” doing it ? really just random – but it is a “within a defined range” so by definition it is not random. 

Re claim 10: see claim 1 + 
wherein the output processing device is further configured to:
determine the type of the determination condition that is to be added based on characteristics of the user when generating the second rule.


Corrective action is required.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “method and system for extract two determination conditions to generating the rule and output information regarding the generated rule.” 

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “memory storing instructions; a storage storing a plurality of determination conditions which are used for determining whether or not to extract the time point; and a processing device coupled to the memory, configured to execute the instructions to:”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Huan (U.S. Patent Pub 2015/0235318) in view of Wootton (U.S. Patent Pub  2016/0063631) + Petrino (U.S. Patent Pub US 2009/0119224)
Re claim 1 & 11 & 12: Huan discloses: 

A method in which a device generates a rule for a computer to extract a time point included in time-series data, the method comprising: (see Huan, figure 2-7)
A non-transitory computer-readable storage medium storing a program that causes a computer to generate a rule for a computer system to extract a time point included in time-series data, the program causing the computer to: (see Huan, figure 1)

extract, based on information input from a user, at least two determination conditions from the determination conditions stored in the storage, and generating the rule composed of combination of the extracted determination conditions; and  (see Huan, figure 5, item 516 + 522 + P 0097 + Figure 4 item 412 + Figure 7 item 726) 
output information regarding the generated rule.  (see Huan, figure 7, item 716, 718 + Figure 5, + Figure 4 item 414) 

While examiner believes, Huan teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Wootton & Petrino  additionally teaches the limitations of the applicant. 

System and method for: (see Wootoon Figure 1 + 2 + Petrino Figure 1) 
extract, based on information input from a user, at least two determination conditions from the determination conditions stored in the storage, and generating the rule composed of combination of the extracted determination conditions; and  (see Wootoon Figure 2 item 220 + Petrino Figure 3 + 4A item 403)
output information regarding the generated rule.  (see Wootoon Figure 2 item 260-280 + Petrino Figure 3 + 4A item 405)
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Huan and Wootton and Petrino all relate to same subject area of trading system with rules and conditions. 
Re claim 2: see claim 1 + 
wherein the processing device is further configured to:
cause a device capable of input and output to present identifiers of types of the determination conditions and to receive selection of an identifier from a user of the determine, for each identifier selected by the user, a value of a parameter being to be used for a determination condition whose type is identified by the identifier; and (see Huan, + Figure 7 item 708 + 726 + figure 5, item 504-526 + Figure 4 item 402)
extract, as the determination condition that composes the rule, the determination condition that corresponds to the determination condition whose type is identified by the 
Re claim 3: see claim 1 + 
wherein the processing device is further configured to:
generate a second rule by extracting extracts an additional determination condition from the storage and adding the additional determination condition to a first rule composed of combination of the determination conditions extracted based on the identifier selected by the user. (see Huan, Figure 4 item 412 + Figure 7 item 710 + 712)
Re claim 4: see claim 1 + 
wherein the processing device is further configured to:
perform evaluation for the first rule and the second rule based on a relationship between increase / decrease in data value of the time-series data and the time point extracted by the first rule or the second rule, extract the additional determination condition and adds the additional determination condition to the first rule so that the second rule having a higher evaluation than the evaluation of the first rule is generated.  (see Huan Figure 4 item 414 + Figure 7 item 706)
Re claim 5: see claim 1 + 
wherein the processing device is further configured to:
in determining the value of the parameter, randomly determine the value of the parameter within a defined range. (see Huan Figure 4 item 414 + Figure 7 item 706)
Re claim 6: see claim 1 + 
wherein the processing device is further configured to:
to generate the rule by combining the extracted at least two determination conditions with an AND condition. (see Huan Figure 4 item 414 + Figure 7 item 706)
Re claim 7: see claim 1 + 
wherein the time- series data is time-series data indicating a change in value of a target that can be bought and sold, and the processing device is configured to generate a transaction rule which is a transaction rule for buying and selling the object at the time point extracted under the rule.  (see Huan Figure 4 item 414 + Figure 7 item 706 + p 0135-0136)
Re claim 8: see claim 1 + 
wherein the output processing device is further configured to:
determine the identifier that is to be presented according to characteristics of the user. (see Huan Figure 4 item 414 + Figure 7 item 706)
Re claim 9: see claim 1 + 
wherein the output processing device is further configured to:
determine the value of the parameter based on characteristics of the user in determining the value of the parameter.   (see Huan, + Figure 7 item 702 + figure 5, item 504-526 + Figure 4 item 410)
Re claim 10: see claim 1 + 
wherein the output processing device is further configured to:
determine the type of the determination condition that is to be added based on characteristics of the user when generating the second rule.  (see Huan, + Figure 7 item 702 + figure 5, item 504-526 + Figure 4 item 410)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Buck, U.S. Patent pub. US 2014/0101018 A1, teaches method includes detecting a current position of a cursor with respect to a trading interface.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698